Notice of Pre-AIA  or AIA  Status
1. 	This action is responsive to the non-provisional application filed 05/29/2019. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	Claims 1-7 are pending in the application. 
Claim Interpretation

3. 	The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are:  a “data acquisition unit configured to”; a “conversion unit configured to convert”; a” image output 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
Support for each of the above limitations can at least be found for the “data acquisition unit” (Fig. 6, step 101). The conversion unit  and image output unit (See item 551, page 10 and item 552 superimposition unit 552). The image pickup unit (page 5, camera). The detection unit (see item 140, as a force sense detection unit). Finally, Fig 6 for each of the “step of” limitations. Thus, a 112 (b) rejection is not included in this rejection. 
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
5. 	Claim 1-7 are rejected under 35 U.S.C. 103 as being unpatentable over Ishikawa et. al. WO201811003 with an effective date under 102 (a) (2) as of the effective filing date of Dec. 12, 2016 (See also published as USPUB version 20190287285) in view of Tachi et. al. WO2017175867 with an effective filing date of July 4, 2016. It is noted where cited the paragraph citations refer to the translated portions designated as [x] line #. 

In  regard to Independent claims 1,  6 and 7 
Ishikawa teaches a medium 2303, 2443,  and a CPU and a robot 440. Tachi  teaches a non-transitory medium (line 558, 3885) and a CPU and a robot (Line 242 and 4092).  
a data, acquisition suit configured to acquire image data and force-sense data, image data being obtained by taking an image of a surrounding environment of a robot, the force-sense data relating to a force sense that the robot has -received from the outside (See acquiring data sensing for an object Para 20, 21, 31, 36, 38 or line # 370, 375 394, 401, 420, 621, 752, 811, 1540, 1582, 1618, 2474). Ishikawa teaches a camera that can acquire data and a system that can acquire force information of a robot where the data is received by the robot or device 10 or another user which can be a robot. Ishikawa teaches a video camera of the environment of the robot or other user can be used and upon receipt of the robot touching or other user touching the acquisition unit can provide sensory input data.  
A conversion unit configured to convert the force sense into text information composed of onomatopoeia, based on the force-sense data (See Para 27, 28, 41-42 or line 882, 898, 1269, 1540, 2536). Ishikawa teaches the sensory information can be converted to onomatopoeia words.
An image output unit configured to superimpose the text information on the image of the image data and output resultant image data (See Para 45, 46-47, 51, 55 displayed rough, or lines 960, 972, 989, 1016, 1028 and 1108, 1226, 1249, 1291. 1305, 1498, 1873, 1941, 1992, 2038, 2055, 2079, 2128, 2474, 2598). 
While Ishikawa teaches a tactile stimulus output that could be processed by a robot (line 440) that determines a texture of input of the virtual object (line 989, 1074) the claim broadly refers to any force sense data that a robot can receive from the outside. Ishikawa teaches the robot can receive force information from the user interacting with the virtual object. Tachi is an alternate example of a tactile input device at a robot that can receive a variety of input for the purposes of converting to 
Accordingly, it would have been obvious to the skilled artisan prior to the effective date of the invention having the teachings of Tachi and Ishikawa in front of them to modify the robot tactile inputs or Ishikawa to include a variety of tactile sensory outputs that can be converted to tactile feelings to the user based on the determined input. The motivation to combine Tachi with Ishikawa first comes from Ishikawa which suggests a device with a display is capable of controlling the display of an image including an onomatopoeia word (expressing emotion or object status) that depends on the motion and the object so as to present the user with the motion in reference to the object and visual information adapted to the object (line 561). Further motivation stems from Tachi being an example of the suggested device in Ishikawa where Tachi also suggests that additional tactile sensors can be used to output physical tactile information (line 94) by way of converting the tactile information received the user can more easily understand the actual condition and tactile feeling represented by onomatopoeia can be obtained in real time (lines 2645, 2677). 
With respect to dependent claim 2,   Ishikawa teaches the force-sense visualization apparatus according to Claim 1, wherein the force-sense data 'includes- information 
A reference to specific paragraphs, columns, pages, or figures in a cited prior art reference is not limited to preferred embodiments or any specific examples. It is well settled that a prior art reference, in its entirety, must be considered for all that it expressly teaches and fairly suggests to one having ordinary skill in the art. Stated differently, a prior art disclosure reading on a limitation of Applicant's claim cannot be ignored on the ground that other embodiments disclosed were instead cited. Therefore, the Examiner's citation to a specific portion of a single prior art reference is not intended to exclusively dictate, but rather, to demonstrate an exemplary disclosure commensurate with the specific limitations being addressed. In re Heck, 699 F.2d 1331, 1332-33,216 USPQ 1038, 1039 (Fed. Cir. 1983) (quoting In re Lemelson, 397 F.2d 1006, 1009, 158 USPQ 275, 277 (CCPA 1968)). In re: Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005); In re Fritch, 972 F.2d 1260, 1264, 23 USPQ2d 1780, 1782 (Fed. Cir. 1992); Merck & Co. v. Biocraft Labs., Inc., 874 F.2d 804, 807, 10 USPQ2d 1843, 1846 (Fed. Cir. 1989); In re Fracalossi, 681 F.2d 792,794 n.1, 215 USPQ 569, 570 n.1 (CCPA 1982); In re Lamberti, 545 F.2d 747, 750, 192 USPQ 278, 280 (CCPA 1976); In re Bozek, 416 F.2d 1385, 1390, 163 USPQ 545, 549 (CCPA 1969). 


Conclusion

    PNG
    media_image1.png
    644
    1834
    media_image1.png
    Greyscale
.



Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Chavez can be reached on 571-270-1104.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEVEN B THERIAULT/Primary Examiner, Art Unit 2179